DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/16/2019 and 06/04/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a light emitting module, and a control unit in claim 5, a cover plate, and an object in claim 13 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “a first induction heating module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “induction heating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

	For examination purposes, a first induction heating module is construed as induction heating coil.

Regarding claim 5, claim limitation “a light emitting module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “light emitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0048 of the specification states: Thus, although not shown in the drawings, 
	For examination purposes, a light emitting module is construed as a generic light.

Regarding claim 5, claim limitation “a control unit configured to control the inverter and the light emitting module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to control the inverter and the light emitting module” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraphs 0045, and 0048 of the specification states: In some implementations, the input interface transfers the input provided from the user not to a control unit (that is, a control unit 
	For examination purposes, a control unit is construed as a generic controller or an input interface.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, the terms “a control unit” is unclear whether the control unit is a controller or an input interface since Paragraphs 0045, and 0048 of the specification states: In some implementations, the input interface transfers the input provided from the user not to a control unit (that is, a control unit for the induction heating module IHM) as described later, but to a control unit for the input interface.  The input interface control unit may transmit the input to the control unit, which will be described later.  The details of this will be omitted…Thus, 
	For examination purposes, a control unit is construed as a generic controller or an input interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008064993A1 to Pollan et al. (“Pollan”), in view of EP1601236A2 to Classen (“Classen”). 

Regarding claim 1, Pollan discloses, an induction heating device (see a heating device 10 designed as an induction hob in Fig. 1) comprising: 
a casing (see frame 12 in Fig. 1);  
a first induction heating module (see one of the heating module 22 with heating means 24 in Fig. 1 or annotated Fig. 6) located within the casing (see Fig. 1);  
a first heat sink (see the partial areas 94 with one of the openings 82 correspond to areas of the heat sink 48 which are each overlapped by a heating means 24 in Fig. 5 or annotated Fig. 6) located vertically below the first induction heating module (see Fig. 5 wherein the partial areas 94 of the heat sink 48 is located vertically below the heating means 24 of the heating module 22) and configured to dissipate heat from the first induction heating module (see English Translation of WO 2008064993 A1 “In a group operation of the heating modules 22, the set of heating modules 22 is shared among the heating groups and the remaining heating modules 22 remaining inoperative. Due to the large heat absorption areas 61 extending continuously over the entire length of the rows 32, heat generated by the operated power units 26 of the heating groups can be dissipated via areas of the heat sink units 42, 44 which face the inoperative heating modules 22. With group operation of the heating modules 22, rapid and effective temperature equalization can be achieved between regions of the heat sink units 42, 44 which correspond to the heating groups on the one hand and non-operated heating modules 22 on the other”);  
a first heat channel (see one of the ribs 88 forming the heat dissipation channels 89 located under partial areas 94 in Fig. 5 and Fig. 6) that passes through the first heat sink (see Fig. 6), that extends outward from the first induction heating module (see Fig. 1), and that is configured to discharge heat from the first heat sink out of the first induction heating module (see English Translation of WO 2008064993 A1 “These heat dissipation channels 89, which extend in the main extension direction of the heat sink 48 and in the mounted state of the heating device arrangement 28 along the axis 34 of the matrix arrangement, can achieve particularly effective temperature equalization between areas of the heat sink 48”);  
an air-discharge fan (see fan 68 in Fig. 6) located at an inner side of the casing (see Fig. 1) and configured to discharge air from inside of the casing to outside of the casing (see English Translation of WO 2008064993 A1 “The fans 68, 72 suck in the air heated in the heat sink unit 42 or 44 and discharge it to the outside”); and 
(see fan 66 in Fig. 6) located at the inner side of the casing (see Fig. 1) and configured to blow air to the air-discharge fan (see Fig. 6 and English Translation of WO 2008064993 A1 “the fans 66, 70 suck in cool air and blow it into the heat sink units 42 or 44”), the cooling fan being spaced apart from the air-discharge fan at the inner side (see Fig. 6), wherein the first heat channel has an end that protrudes from the first induction heating module (see annotated Fig. 6) and that is located at an air-flow path (see annotated Fig. 6) defined between the cooling fan and the air-discharge fan (fans 66 and 68 in Fig. 6). 
 
    PNG
    media_image1.png
    778
    775
    media_image1.png
    Greyscale

Regarding claim 2, Pollan discloses, wherein the first heat sink comprises thermal grease (see English Translation of WO 2008064993 A1 “This heat absorbing area 61.1 is designed as a continuous heat absorbing surface extending in the main direction of extension of the heat sink unit 42. In this embodiment, heat is absorbed via direct contact, specifically by the power units 26 of the row 32.1 resting against the heat absorption area 61.1. In a further exemplary embodiment, this can be done indirectly by arranging the power units 26 at a small distance from the heat absorption area 61.1. Furthermore, the use of a thermal conduction agent, such as a thermally conductive paste”). 

Regarding claim 6, Pollan discloses, the first heat sink is configured to transfer heat generated from the first induction heating module to the first heat channel (see Fig. 6, wherein the heat generated from the heating means 24 is transferred to the channel 88 via the opening 84 of the portion 94 of the heat sink 48), and wherein the cooling fan is configured to cool heat transferred to the first heat channel (see Fig. 6 and English Translation of WO 2008064993 A1 “the fans 66, 70 suck in cool air and blow it into the heat sink units 42 or 44”).
 
Regarding claim 7, Pollan discloses, further comprising a blowing-guide (see annotated Fig. 6) located between the air-discharge fan (68) and the cooling fan (66), the blowing-guide defining the air-flow path (see annotated Fig. 6). 
 
Regarding claim 8, Pollan discloses, further comprising: a second induction heating module (see Fig. 1 or annotated Fig. 6) located within the casing (see Fig. 1), wherein the first induction heating module and the second induction heating module are arranged in a first direction (see Fig. 1 or annotated Fig. 6); and a second heat sink (see the partial areas 94 with one of the openings 82 correspond to areas of the heat sink 48 which are each overlapped by a heating means 24 or annotated Fig. 6) located vertically below the second induction heating module (see annotated Fig. 6) and configured to discharge heat from the second induction heating module (see English Translation of WO 2008064993 A1 “In a group operation of the heating modules 22, the set of heating modules 22 is shared among the heating groups and the remaining heating modules 22 remaining inoperative. Due to the large heat absorption areas 61 extending continuously over the entire length of the rows 32, heat generated by the operated power units 26 of the heating groups can be dissipated via areas of the heat sink units 42, 44 which face the inoperative heating modules 22. With group operation of the heating modules 22, rapid and effective temperature equalization can be achieved between regions of the heat sink units 42, 44 which correspond to the heating groups on the one hand and non-operated heating modules 22 on the other”). 
 
Regarding claim 9, Pollan discloses, wherein the first heat channel extends to the second heat sink in the first direction (see annotated Fig. 6), and is configured to discharge heat dissipated from the second heat sink out of the second induction heating module (see Fig. 6). 
 
Regarding claim 10, Pollan discloses, further comprising: a third induction heating module (see Fig. 1 and annotated Fig. 6)  located within the casing (see Fig. 1), wherein the first induction heating module and the third induction heating module are arranged in a second direction perpendicular to the first direction (see annotated Fig. 6);  a third heat sink (see the partial areas 96 with one of the openings 82 correspond to areas of the heat sink 48 which are each overlapped by a heating means 24 or annotated Fig. 6) located vertically below the third induction heating module (see Fig. 1 and annotated Fig. 6) and configured to discharge heat from the third induction heating module (see Fig. 6);  and a second heat channel (see one of the ribs 88 forming the heat dissipation channels 89 located under partial areas 96 in Fig. 5 and Fig. 6) that passes through the third heat sink (see annotated Fig. 6), that extends outward from the third induction heating module, and that is configured to discharge heat from the third heat sink out of the third induction heating module (see Fig. 6). 
 
Regarding claim 11, Pollan discloses wherein each of the first heat channle and the second heat channel extends in the first direction (see annotated Fig. 6), and wherein the first heat channel and the second heat channel are spaced apart from each other in the second direction (see the middle section between partial areas 94 and 96 in Fig. 5). 
 
Regarding claim 12, Pollan discloses wherein the second heat channel has an end that protrudes from the third induction heating module and that is located at the air-flow path between the cooling fan and the air-discharge fan (see Fig. 6). 
 
Regarding claim 13, Pollan discloses, further comprising a cover plate (see hotplate 14 in Fig. 1) that is configured to couple to a top of the casing (see Fig. 1), that is configured to provide a seal to the casing, and that is configured to seat an object (see objects 18, 20) to be heated (see Fig. 1). 
 
Regarding claim 14, Pollan discloses, further comprising a guide (see annotated Fig. 6) that is (68, 66), that defines the air-flow path, and that extends in the second direction (see annotated Fig. 6). 
 
Regarding claim 15, Pollan discloses, wherein the guide is located vertically above the first heat channel and the second heat channel (see Fig. 6 wherein the height of the blowing-guide is higher than the height of the channels 88), and wherein the first heat channel and the second heat channel protrude outward from the guide in the first direction (the channels 88 protrude outward from the blowing-guide into the first heating module and the second heating module from the blowing-guide as seen in Fig. 6) . 
 
Regarding claim 16, Pollan discloses all the limitations in claim 11, Pollan further discloses wherein the air-discharge fan (fan 68 in Fig. 7) is configured to discharge air in a third direction (see annotated Fig. 7) that is perpendicular to each of the first direction (see annotated Fig. 6 and Fig. 7) and the second direction (see annotated Fig. 6).

    PNG
    media_image2.png
    507
    679
    media_image2.png
    Greyscale

However, Pollan does not explicitly disclose, wherein the cooling fan is configured to blow air to the air-discharge fan in the second direction.
 	Nonetheless, Classen teaches, the duct 35 extends from an opening 38 on a front side of the oven along an upper longitudinal edge of the oven housing 29 remote from the warming plate and from there to a fan 21 of the ventilation system. The fan 21 is provided on the one hand to dissipate heat from the duct 35, in particular from coupling points of the heat channels 12, 13 to the duct 35 and thus out of the heat channels 12, 13, and on the other hand to generate an air flow provided for air circulation mode of the oven in the cooking chamber. In order to achieve a certain exchange of air in the cooking chamber, the fan 21 also serves to supply a flow of fresh air 22 to the cooking chamber via the duct 35 in individual operating states of the oven. Are the induction hotplates 26, 27 in operation or were the induction hotplates 26, 27 in operation immediately beforehand, in order to be able to adjust the temperature of the fresh air flow 22 flexibly, independently of the operation of the induction cooking zones 26, 27, another electrical heating element 39 is arranged on the channel 35, via which the air flow can be heated (see para   22 of the English Translation EP 1601236 A2).	
Since Classen teaches, by the operation of the fan 21, on one hand, the cooling air 22 flows from the one end of the duct 35 in second direction to the other end of the duct 35 as seen in Fig. 1, on the other hand, the heat channels 12, 13 dissipate heat from the heating module/electronics to duct 35, wherein heat channels 12, 13 extended in the first direction, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the cooling fan 66 and the air-discharge fan 68 of Pollan, wherein the cooling fan 66 is located at one end of the blowing-guide/duct, and the air-discharge fan is located at the other end of the blowing-guide/duct so as the cooling fan 66 is configured to blow 

Regarding claim 17, Pollan discloses wherein the first heat channel comprises a plurality of heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that extend through the first induction heating module (22). 
 
Regarding claim 18, Pollan discloses wherein the first heat sink comprises a plurality of heat sinks (see multiple partial areas 94), each heat sink being located vertically above a heat channel among the plurality of heat channels (see Fig. 6). 
 
Regarding claim 19, Pollan discloses wherein the first heat channel comprises a plurality of heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that extend through the first induction heating module and the second induction heating module in the first direction (see annotated Fig. 6). 
 
Regarding claim 20, Pollan discloses wherein the first heat channel comprises a plurality of first heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that are spaced apart from each other in the second direction (see Fig. 5, wherein each channels is spaced part from each other by ribs 88) and that extend through the first induction heating module and the (see annotated Fig. 6), and wherein the second heat channel comprises a plurality of second heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that are spaced apart from each other in the second direction (see Fig. 5, wherein each channels is spaced part from each other by ribs 88) and that extend through the third induction heating module in the first direction (see annotated Fig. 6).

Regarding claims 1, 6, 9, 10, 11-12, 15-17, and 19-20, Pollan discloses first and second heating channels and plurality of heating channels.
However, Pollan does not explicitly discloses, a heating pipe or heating pipes.
 	Nonetheless, Classen teaches, heating pipes for air flows. 
	It would have been an obvious matter of design choice to modify the shape of the channel/channels of Pollan wherein the heating channel/channels comprise heating pipe shaped like, for the purpose of air flows as taught/suggested by Classen, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008064993A1 to Pollan et al. (“Pollan”), in view of EP1601236A2 to Classen (“Classen”), and in further view of US 20080185376 A1 to Gagas et al. (“Gagas”). 

Regarding claim 3, Pollan in view of Classen discloses all the limitations in claim 1, and Pollan further discloses, wherein the first induction heating module includes: a working coil (see heating means 24 embodied as induction coils in Fig. 5); and an inverter (see one of power units 26 embodied as inverter) comprising a first switching element and a second switching element (see switching means 30 in Fig. 3) and that are configured to allow the working coil (24) to receive a resonant current, and wherein the inverter (26) is configured to apply the resonant current to the working coil based on switching operations of the first switching element and the second switching element (see English Translation of WO 2008064993 A1 “The heating modules 22 each have one of the heating means 24 embodied as induction coils, which are shown schematically in the figure as solid rectangles, and one of the power units 26 embodied as inverters, shown by dashed rectangles. During operation of the corresponding heating module 22, these power units 26 generate an alternating current with the heating frequency by means of switching processes which are effected by switching means 30 (FIG. 3)”). 
 	However, Pollan in view of Classen does not explicitly disclose, an inverter is located vertically above the first heat sink.
	Nonetheless, Gagas teaches, generators/electronics 126 is located vertically above the first heat sink (see module 150 with heat sink 156 in Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the inverter/power unit 26 of Pollan, wherein the inverter/power unit 26 is located vertically above the first heat sink as taught/suggested by Gagas for the purpose of removing the heat at the bottom of the inverter/power unit/electronic/generator so as preventing the shut down and/or damage to the inverter/power unit/electronic/generator as disclosed in para 0057-0058 by Gagas, wherein since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, Pollan discloses, wherein each of the first switching element and the second switching element includes an insulated gate bipolar transistor (IGBT) (see English Translation of WO 2008064993 A1 “the power units 26 each have a pair of switching means 30 in the form of IGBTs (insulated-gate bipolar transistors or bipolar transistors with insulated gate electrodes)”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2008064993A1 to Pollan et al. (“Pollan”), in view of EP1601236A2 to Classen (“Classen”), and in further view of US 20080185376 A1 to Gagas et al. (“Gagas”), and in further view of US 20120118281 A1 to Shigeoka et al. (“Shigeoka”). 

Regarding claim 5, Pollan, in view of Classen and Gagas discloses all the limitations in claim 3, and Pollan further discloses, wherein the first induction heating module includes: a control unit (see control panel 16 or control unit 27) configured to control the inverter (see power unit 26).
However, Pollan in view of Classen and Gagas does not explicitly discloses, wherein the first induction heating module includes: a light emitting module that is located outside of the working coil, that is configured to indicate whether the working coil is driven, and that is configured to indicate an output intensity of the working coil, and a control unit configured to control the inverter and the light emitting module.
Nonetheless, Shigeoka teaches, wherein the first induction heating module (see heating unit 23 in Fig. 5) includes: a light emitting module (see light emitting indicator units 25 includes a case 26 that has a light blocking characteristic, and a light emission source 28 that is provided in the case 26) that is located outside of the working coil (see Fig. 5), that is configured to (disclosed in para 0072 “when there is any light emitting indicator unit 25 whose temperature sensed by the temperature sensing unit 29 becomes equal to or higher than a (first) reference temperature (e.g., 80.degree.  C.), the control unit 32 exerts control to reduce the current for energizing the light emission source 28 of the light emitting indicator unit 25, and to reduce the output of the heating unit 23.  Further, when the temperature sensed by the temperature sensing unit 29 continues to be equal to or higher than the reference temperature for a prescribed time, the control unit 32 exerts control to stop energization of the light emission source 28 of the light emitting indicator unit 25, and to stop driving of the heating unit 23”), and a control unit configured to control the inverter and the light emitting module (disclosed in para 0071 “The control unit 32 controls the heating unit 23 and the light emission source 28 based on the manipulated operation button 24a and manipulation button 24b of the manipulation unit 24”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heating module of Pollan, wherein the first induction heating module includes: a light emitting module that is located outside of the working coil, that is configured to indicate whether the working coil is driven, and that is configured to indicate an output intensity of the working coil, and a control unit configured to control the inverter and the light emitting module as taught/suggested by Shigeoka in order to indicate the operation of the heating coils with the light emitting module, and to control the heating operation of the heating coils based of the indication of the light emitting module via the control unit as disclosed in para 0071-0072 by Shigeoka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761         

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761